Hill, J.
“In all cases, except actions for unliquidated damages and suits on unconditional contracts in writing, in tlie several courts of this' State, where the writ or process has been served, as the law directs, on the defendant, and there is no defense made by the party sued, either in person or by attorney, at the time the case is submitted for trial, the case shall be considered in default, and the plaintiff shall be permitted to take a verdict as if each and every item and paragraph were proved by testimony.” Civil Code (1910), § 5662. Accordingly, where an equitable petition was filed to cancel certain deeds on the ground of fraud in the execution thereof, and the defendants in the suit were served with a copy of the petition, but did not answer the petition at the first term of the court, and there was no appearance for the defendants, and no entry of “default” made on the docket, and where at the second term of the court the attorney for the defendants had leave of absence on account of his serious illness, and where, just before the adjournment of the second term of court, the plaintiffs’ attorney called up such case and, no answer or defense hav*447ing been filed, asked the court to direct a verdict for the plaintiff, which was done without the introduction of evidence, and judgment was entered accordingly; and where during the same term of court the defendants’ attorney made a motion to set aside and vacate the verdict and judgment which had been rendered in said case, upon the ground that no “default” had been entered in the cáse, and that he was prevented from filing a meritorious defense, which was set out in the petition, by reason of his illness and leave of absence, and it did not appear on the hearing of the motion to set aside that either the trial judge or the attorneys for the plaintiff knew, by entry on the docket or otherwise, that movants’ counsel represented the defendants as attorneys, and that-he had a meritorious defense to file, it was not error for the court in these circumstances to overrule the motion to vacate the verdict and judgment. Watson v. Parian Paint Co., 138 Ga. 621 (3) (75 S. E. 608); M. E. Church South v. Dudley etc., 137 Ga. 68 (4), 69 (72 S. E. 480); Glennville Investment Co. v. Jordan, 144 Ga. 14 (2a.) (85 S. E. 1049); Higgs v. Higgs, 144 Ga. 20 (85 S. E. 1041).
No. 4586.
May 22, 1925.

Judgment affirmed.


All the Justices concur, except Russell, O. J., dissenting, and Gilbert, J., absent for providential cause.

Henry & Jaclcson, for plaintiffs in error.
Rosser & Shaw and Norman Shattuclc, contra.